FILED
                             NOT FOR PUBLICATION                            NOV 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOE RAUL HERNANDEZ,                              No. 11-55831

               Plaintiff - Appellant,            D.C. No. 2:08-cv-07607-VAP-
                                                 FFM
  v.

OFFICER SERRANO,                                 MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       California state prisoner Joe Raul Hernandez appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging excessive force.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Arpin v. Santa




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Clara Valley Transp. Agency, 261 F.3d 912, 919 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment in favor of Officer

Serrano because Hernandez failed to raise a genuine dispute of material fact as to

whether Officer Serrano’s use of a K-9 dog to effectuate Hernandez’s arrest was

objectively reasonable under the circumstances. See Long v. City & County of

Honolulu, 511 F.3d 901, 905 (9th Cir. 2007) (“In a Fourth Amendment excessive

force case, defendants can still win on summary judgment if the district court

concludes, after resolving all factual disputes in favor of the plaintiff, that the

officer’s use of force was objectively reasonable under the circumstances.”

(citation and internal quotation marks omitted)).

      AFFIRMED.




                                            2                                         11-55831